Dwight, J.
By the deed from the mother and the grandfather of the infant Link all parties seem to have supposed that title passed to the lands in question. That title Bichard F. Vaughan, the purchaser, intended to confer upon his wife, Mary E., and therefore procured the deed to be made direct to her. There seems to be no foundation for the theory of the plaintiff that he intended to give to her the money which was the consideration of the supposed purchase; or that, because he failed to procure for her title to the land, the money paid by him became a fund for her benefit and that of her children. His intention was to give her the land, and he supposed he had done so. He paid a small portion of the consideration down, and gave his bond for the portion unpaid, and he and his wife took possession of the premises as her property. On her death, which occurred a year later, he remained in possession, as he supposes, as tenant by the curtesy; he continued to make the payments on his bond as they became due; and, five years after the death of his wife, took a deed from his children of all their interest in the property. Then he evidently considered himself the owner in fee of the entire estate; and so he was as to the heirs of his wife, and all the world, except the infant Link, whose estate in fee had never been divested. This he soon discovered. The full consideration of $1,200, which he had paid, remained in the hands of Ottman, the grandfather of the infant owner, who had assumed to act for the infant. The fact was recognized that Vaughan had taken nothing by his purchase (beyond a possible right of action for the admeasurement of dower) except the use of the land; and, as against that, the infant owner had had the benefit of the use of the money. Thereupon Ottman and Mrs. Link set about making good the transfer of title, which they had previously attempted to make, for the consideration already paid; and to that end they took pro*736eeedings in the county court, .which resulted in the conveyance by Ottman, as special guardian for the infant, of the latter’s interest in the real estate in question, for the $1,200 already in the guardian’s hands. Mr. Vaughan having in the mean time married another wife, the defendant Mary Ellen Vaughan caused the new deed to be made to her.
It is impossible to find in this statement of the case any foundation for the plaintiff’s claim to enforce a trust in favor of the creditors of Richard F. Vaughan in the lands so conveyed to the defendant Mary Ellen Vaughan. The theory of this claim seems to be that the fund paid by Richard F. Vaughan to Ottman, and which finally became the consideration for the conveyance to Mary Ellen Vaughan, was the property of the first wife; that, by “equitable conversion,” it had become real estate, and, upon her death, descended as such to her three children; that when the conveyance was made to Mary Ellen, in consideration of that fund, she took the title in trust for the children of the first wife; that when Robert, one of the children,, died intestate and without issue, his share and interest descended to his father; and that so much of the estate is now held in trust for him. This proposition cannot be maintained. The money never was the money of the wife. It was her husband’s money, and, when paid to Ottman and Mrs. Link, it became theirs. It was not obtained by them by fraud, nor paid to them under any mistake of fact, and it could not have been recovered back either by husband or wife. The only claim that Mrs. Vaughan could ever have enforced against her" grantors was under their covenant of warranty, and that only in case of eviction. She was never evicted, but died in possession of the property. At that time only $200 of the consideration had been paid, and the remaining $1,000 and interest was afterwards paid by the husband for his own benefit. But it is clear that the wife never had any interest in any part of this fund, and no interest in it passed to her children, either as heirs at law or next of kin. And this may well be the end of the discussion, since it is the end of the theory upon which the plaintiff and the defendants, other than Richard F. Vaughan and his wife, seek to found their claim. If, under any possible theory of the case, any estate or interest in the land passed to the children of the first wife, it also passed from them by their quitclaim deed to their father. The final disposition of the fund and of the title was very simple and consonent with equity and good conscience. Ottman, recognizing the moral obligation to make good to Vaughan the purchase of the land for which he had paid, and still having the fund in his hands, was willing (with the consent of Mrs. Link) to account to Vaughan for the money in the new contract of purchase and sale made under the direction of the court. And so the matter was concluded. The infant owner and the doweress got the money, and the purchaser, at last, procured the title to the land to be conveyed to his appointee; in ail of which no trust resulted in favor of the heirs of the first wife, nor of creditors (since at that time there were no creditors) of the party paying the consideration.
The judgment should be affirmed, with costs.
All concur.